Citation Nr: 1825170	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to recognition of the Appellant as a helpless child based on permanent incapacity of self-support established prior to the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1943 to September 1945, and from September 1950 to November 1951.  He died on February [REDACTED], 1962.  The Appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The New York, New York VA RO subsequently acquired jurisdiction.

In March 2010, the Appellant filed VA Form 21-534, Application for Dependency and Indemnity Compensation and Accrued Benefits by a Surviving Spouse or Child.  A rating decision of February 2011 denied 1) entitlement to service connection for the cause of the Veteran's death and 2) entitlement to VA benefits based on permanent incapacity for self-support.  The Appellant has appealed the latter issue.  See notice of disagreement of August 2011; VA Form 9 of August 2014.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Death benefits may be payable to a child of a veteran.  See 38 U.S.C. § 101(14), (15) (2012).  A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  See 38 C.F.R. § 3.356(a) (2017).  If a finding is made that a claimant was permanently incapable of self-support as of his/her 18th birthday, evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis: whether there is improvement sufficient to render the claimant capable of self-support.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

The information necessary to establish the extent of a child's disability includes: the extent to which the child is, and was, prior to reaching his/her 18th birthday, physically or mentally deficient, as evidenced by factors such as his/her ability to perform self-care functions and ordinary tasks expected of a child of that age; whether or not the child attended school and, if so, the maximum grade attended; if any material improvement in the child's condition has occurred; if the child has ever been employed and, if so, the nature and dates of such employment, and amount of pay received; whether or not the child has ever married; and a description of the child's present condition.  See VBA Manual M21-1, III.iii.7.1.c., Information Necessary to Establish the Extent of the Child's Disability.

The Appellant was born on December [REDACTED], 1955.  The Appellant argues that he was incapable of self-support prior to age 18 partly on the basis that he received Supplemental Security Income (SSI) benefits at that time.  See VA Form 9 of August 2014.

Supplemental Security Income (SSI) is a federal income supplement program of the Social Security Administration (SSA) designed to help aged, blind, and disabled people who have little or no income by providing cash to meet basic needs for food, clothing, and shelter.  See 20 C.F.R. §§ 416.110, 416.202 (2017).  It is possible that treatment records maintained by the Social Security Administration contain evidence relevant to the current issue on appeal.  Remand is needed to obtain any such available records.

VA has a statutory duty to assist a claimant in obtaining relevant records held by any federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  See 38 U.S.C. § 5103A(b), (c)(3) (2012); 38 C.F.R. § 3.159(c)(1) (2017).  On remand, SSA records should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain the Appellant's SSA records, to include any medical or other records relied upon by SSA in awarding the Appellant Supplemental Security Income.  All records and/or responses received must be associated with the record (the Veteran's claims folder).

2. Following any additional needed development, readjudicate the issue on appeal.  If a benefit sought is not granted, the Appellant and his representative should be provided with a supplemental statement of the case and the requisite period of time for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




